Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 8 has is canceled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination does not teach the claim limitations “wherein the latch includes a mounting section configured for mounting the latch to the substrate, a cantilever section, an arc section connecting the mounting section to the cantilever section, and a retention component extending from a surface of the cantilever section, the retention component configured to restrict motion of the substrate when engaged with the fixed component”.
Regarding claim 14, the prior art of record alone or in combination does not teach the claim limitations “wherein the latch includes a mounting section allowing the latch to be mounted to the planar substrate, a cantilever section, an arc section connecting the mounting section to the cantilever section, and a retention component extending from a surface of the cantilever section, the retention component configured to restrict motion of the planar substrate when engaged with the fixed component”.
Regarding claim 17, the prior art of record alone or in combination does not teach the claim limitations “the latch comprising: a mounting section allowing the latch to be mounted to the circuit board assembly; a cantilever section: an arc section connecting the mounting section to the cantilever section; and a retention component extending from a surface of the cantilever section, the retention component configured to restrict linear motion of the circuit board assembly when engaged with a fixed component within the slot of the telecommunications chassis.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINA M SHALABY whose telephone number is (571)272-5386.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINA M SHALABY/             Examiner, Art Unit 2636